Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Xodtec LED. Inc. (the “Company”) on Form 10-K for the year ended February 28, 2013 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Terry Butler, chief executive officer and chief financial officer of the Company, certify, pursuant to 18 U.S.C. section 1350 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: June 12, 2013 By: /s/Terry Butler Terry Butler Chief Executive Officer and Chief Financial Officer
